Exhibit 10.2

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Number of Warrants:    Warrant Certificate No.        

SOLID BIOSCIENCES INC.

(A corporation existing under the laws of the State of Delaware)

THIS PRE-FUNDED COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that,
for value received,             (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
including without limitation Section 2(d), at any time on or after the date
hereof (the “Initial Exercisability Date”), until exercised in full (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Solid
Biosciences Inc., a Delaware corporation (the “Company”), up to             
shares (the “Warrant Shares”) of Common Stock, par value $0.001 per share, of
the Company (the “Common Stock”), subject to adjustment as provided herein. The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2(b).

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Securities Purchase Agreement”), dated July 25, 2019, among the Company
and the purchasers signatory thereto.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
date of issuance of this Warrant by delivery to the Company in accordance with
the notice provisions of Section 5(h) hereof of a duly executed facsimile copy
or PDF copy submitted by e-mail (or e-mail attachment) of the Notice of Exercise
in the form annexed hereto (the “Notice of Exercise”). Within two (2) Trading
Days following the date of delivery of the Notice of Exercise, the Holder shall
deliver the aggregate Exercise Price for the shares being purchased as specified
in the applicable Notice of Exercise by wire transfer or cashier’s check drawn
on a United States bank unless the cashless exercise procedure specified in
Section 2(c) below is specified in the applicable Notice of Exercise. No
ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
be required. Notwithstanding anything



--------------------------------------------------------------------------------

herein to the contrary, the Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
within three (3) Trading Days of the date on which the final Notice of Exercise
is delivered to the Company. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased. The Holder and the Company shall maintain records showing the
number of Warrant Shares purchased and the date of such purchases. The Company
shall deliver any objection to any Notice of Exercise within one Trading Day of
receipt of such notice. The Holder and any assignee, by acceptance of this
Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

b) Exercise Price. The aggregate exercise price of this Warrant, except for a
nominal exercise price of $0.01 per Warrant Share, was pre-funded to the Company
on or prior to the Initial Exercisability Date and, consequently, no additional
consideration (other than the nominal exercise price of $0.01 per Warrant Share)
shall be required to be paid by the Holder to any Person to effect any exercise
of this Warrant. The Holder shall not be entitled to the return or refund of
all, or any portion, of such pre-paid aggregate exercise price under any
circumstance or for any reason whatsoever. The remaining unpaid exercise price
per share of Common Stock under this Warrant shall be $0.01, subject to
adjustment hereunder (the “Exercise Price”).

c) Cashless Exercise. This Warrant may also be exercised, in whole or in part,
by means of a “cashless exercise” in which the Holder shall be entitled to
receive a number of Warrant Shares equal to the quotient obtained by dividing
[(A-B)*(X)] by (A), where:

 

  (A) =

as applicable: (i) the VWAP on the Trading Day immediately preceding the date of
delivery of the applicable Notice of Exercise if such Notice of Exercise is
(1) delivered pursuant to Section 2(a) hereof on a day that is not a Trading Day
or (2) delivered pursuant to Section 2(a) hereof on a Trading Day prior to the
opening of or during “regular trading hours” (as defined in Rule 600(b)(64) of
Regulation NMS promulgated under the federal securities laws) on such Trading
Day, or (ii) the VWAP on the date of delivery of the applicable Notice of
Exercise if the date of such Notice of Exercise is a Trading Day and such Notice
of Exercise is delivered pursuant to Section 2(a) hereof after the close of
“regular trading hours” on such Trading Day;

 

  (B) =

the Exercise Price of this Warrant, as adjusted hereunder; and

 

  (X) =

the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.

 

2



--------------------------------------------------------------------------------

If Warrant Shares are issued in such a cashless exercise to the holder of this
Warrant, the parties acknowledge and agree that in accordance with
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”), the Warrant Shares shall take on the characteristics of the Warrants
being exercised, and, for purposes of Rule 144, the holding period of the
Warrant Shares being issued may be tacked on to the holding period of this
Warrant. The Company agrees not to take any position contrary to this
Section 2(c).

The “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market as reported
by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time
to 4:02 p.m. Eastern Time); (b) the volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the OTCQB or OTCQX as
applicable; (c) if the Common Stock is not then listed or quoted on the OTCQB or
OTCQX and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the OTC Markets Group (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by a good faith
determination of the Company’s Board of Directors.

d) [Percentage Limitation.1 Notwithstanding anything to the contrary contained
herein, other than as provided in Section 2(f) and Section 3(c), the number of
Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by the Holder and its
affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the rules and
regulations promulgated thereunder, including any “group” of which the Holder is
a member, does not exceed [9.999]% of the total number of then issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise), it being acknowledged by the Holder
that the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the 1934 Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2(d) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of a Holder, and the submission of a
Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination under this Section 2(d) as to any group status shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. For purposes of this Section 2(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares

 

1 

To be added with appropriate percentages if desired by any investor.

 

3



--------------------------------------------------------------------------------

of Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (z) any other more recent notice by the Company or the transfer agent of the
Company (the “Transfer Agent”) setting forth the number of shares of Common
Stock outstanding. Upon the written request of the Holder, the Company shall
within three (3) Trading Days confirm in writing to such Holder the number of
shares of Common Stock then outstanding. Notwithstanding the foregoing, by
written notice to the Company, which will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company, the Holder may waive
the provisions of this Section 2(d) (but such waiver will not affect any other
holder) or change the beneficial ownership limitation to such percentage of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon exercise of this Warrant, as the
Holder shall determine, in its sole discretion, subject to Section 2(e), and the
provisions of this Section 2(d) shall continue to apply[; provided that in no
event shall such percentage limitation be increased to more than [19.99]%]. Upon
such a change by a Holder of the beneficial ownership limitation from such
[9.999]% limitation to such other percentage limitation, the beneficial
ownership limitation may not be further waived by such Holder without first
providing the minimum 61-day notice required by this Section 2(d).]

[e) Notwithstanding anything to the contrary contained herein, including
Section 2(d), other than as provided in Section 2(f) and Section 3(c), the
Company shall not effect any exercise of this Warrant, and the Holder shall not
be entitled to exercise this Warrant for a number of Warrant Shares in excess of
that number of Warrant Shares which, upon giving effect to such exercise, would
cause (i) the aggregate number of shares of Common Stock beneficially owned by
the Holder and its Affiliates and any other Persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the 1934 Act and the rules and regulations promulgated
thereunder, including any “group” of which the Holder is a member, to exceed
19.99% of the total number of issued and outstanding shares of Common Stock of
the Company following such exercise, or (ii) the combined voting power of the
securities of the Company beneficially owned by the Holder and its Affiliates
and any other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the 1934 Act to
exceed 19.99% of the combined voting power of all of the securities of the
Company then outstanding following such exercise. For purposes of this
Section 2(e), the aggregate number of shares of Common Stock or voting
securities beneficially owned by the Holder and its Affiliates and any other
Persons whose beneficial ownership of Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) of the 1934 Act shall include the shares
of Common Stock issuable upon the exercise of this Warrant with respect to which
such determination is being made, but shall exclude the number of shares of
Common Stock which would be issuable upon (x) exercise of the remaining
unexercised and non-cancelled portion of this Warrant by the Holder and
(y) exercise or conversion of the unexercised, non-converted or non-cancelled
portion of any other securities of the Company that do not have voting power
(including without limitation any securities of the Company which would entitle
the holder thereof to acquire at any time Common Stock, including without
limitation any debt, preferred stock, right, option, warrant or other instrument
that is at any time convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock), is subject to a
limitation on conversion or exercise analogous to the limitation contained
herein and is beneficially owned by the Holder or any of its Affiliates and
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the 1934 Act.]2

 

2 

To be added only for investors which would otherwise acquire more than 19.99%.

 

4



--------------------------------------------------------------------------------

f) Neither Section 2(d) nor Section 2(e) shall restrict the number of shares of
Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder may
receive in the event of a Fundamental Transaction as contemplated in
Section 3(c) of this Warrant.

g) Mechanics of Exercise.

i. Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment to the Company of the purchase price therefor, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

ii. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder in electronic
book entry form to the account of such Holder or, upon request of the Holder, by
physical delivery to the address specified by the Holder in the Notice of
Exercise within two (2) Trading Days following the delivery of the applicable
Notice of Exercise (the “Warrant Share Delivery Date”), provided, however, that
if Holder shall request physical delivery of certificates representing the
Warrant Shares or shall fail to remit payment for the Warrant Shares within two
(2) Trading Days following the date of delivery of the Notice of Exercise
pursuant to Section 2(a) (other than in the case of a cashless exercise pursuant
to Section 2(c)), there shall be no requirement to deliver such certificates on
or prior to the Warrant Share Delivery Date. This Warrant shall be deemed to
have been exercised on the date the Exercise Price and the Notice of Exercise is
delivered to the Company (or in the case of a cashless exercise pursuant to
Section 2(c), the date Notice of Exercise is delivered). The Warrant Shares
shall be deemed to have been issued, and Holder shall be deemed to have become a
holder of record of such shares for all purposes, as of such date irrespective
of the date such Warrant Shares are credited in book entry to the Holder’s
account. Notwithstanding the foregoing, if requested by the Holder, the Company
shall cause the Warrant Shares purchased hereunder to be transmitted by the
Transfer Agent to the Holder by crediting the account of the Holder’s or its
designee’s balance account with The Depository Trust Company through its Deposit
or Withdrawal at Custodian system (“DWAC”) if the Company is then a participant
in such system and either (A) a registration statement covering the resale of
Warrant Shares by the Holder is effective under the Securities Act or (B) the
Warrant Shares are eligible for sale under Rule 144 and without the requirement
to be in compliance with Rule 144(c)(1) (assuming cashless exercise of the
Warrants), irrespective of the date. The Company agrees to maintain a transfer
agent that is a participant in the FAST program so long as this Warrant remains
outstanding and exercisable. Solely for purposes of Regulation SHO, this Warrant
shall be deemed to have been exercised upon delivery of a Notice of Exercise so
long as the applicable Exercise Price is delivered to the Company no later than
two Trading Days following the delivery of the applicable Notice of Exercise.

 

5



--------------------------------------------------------------------------------

iii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, deliver to Holder a new Warrant evidencing the rights
of Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

iv. Rescission Rights. If the Company fails to cause its Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(g)(ii) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

v. Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(g)(ii) above pursuant to
an exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase and does purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases on the Holder’s behalf, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue and (2) the VWAP on the date of
delivery of the Exercise Notice, and (B) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver shares of Common Stock upon exercise of the
Warrant as required pursuant to the terms hereof.

vi. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

vii. Charges, Taxes and Expenses. The issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of such issuance, all of which taxes and expenses shall be
paid by the Company, and the Company shall pay all applicable transfer agent
fees and fees to the Depository Trust Company (or another established clearing
corporation performing similar functions) as may be required for

 

6



--------------------------------------------------------------------------------

same day processing. The Warrant Shares shall be issued in the name of the
Holder or in such name or names as may be directed by the Holder; provided,
however, that in the event that Warrant Shares are to be issued in a name other
than the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder;
and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.

h) Remedies Not Limited. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver the Warrant Shares upon
exercise of the Warrant as required pursuant to the terms hereof.

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction, of which the numerator shall be the number of shares
of Common Stock (excluding treasury shares, if any) outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted in an
inverse manner (e.g., an increase in the Exercise Price shall result in a
decrease in the number of shares of Common Stock). Any adjustment made pursuant
to this Section 3(a) shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

b) Pro Rata Distributions. If the Company, at any time prior to the Termination
Date, shall declare, or distribute any dividend or other distribution to all
holders of Common Stock (and not to Holders of the Warrants) of assets or
evidence of its indebtedness (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the Common Stock,
then in each such case the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction, of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors of the Company in good faith. The adjustment shall be described in a
statement provided to the Holder. Such adjustment shall be made whenever any
such distribution is made and shall become effective immediately after the
record date mentioned above.

 

7



--------------------------------------------------------------------------------

c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and such offer has been accepted by the holders of
a majority of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, the number of shares of common stock or other
equity securities of the successor or acquiring corporation or of the Company,
if it is the surviving corporation, and any other or additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is then exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(d) or 2(e) on the exercise of
this Warrant, which shall cease to be applicable at the time of and following
the Fundamental Transaction). For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. Notwithstanding the foregoing, in the
event the Alternative Consideration consists solely of cash (a “Fundamental Cash
Transaction”), then Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Fundamental Cash Transaction. If Holder does not so
exercise this Warrant, this Warrant shall automatically be exercised pursuant to
Section 2(c) hereof, without any action by Holder and without regard to any
ownership limitation in Section 2(d) or 2(e) immediately prior to the
consummation of such Fundamental Cash Transaction and in such event Holder shall
not be required to pay the exercise price for the shares of Common Stock and may
in

 

8



--------------------------------------------------------------------------------

the alternative elect to receive the cash consideration upon consummation, less
the exercise price for the shares of Common Stock for which this Warrant has
been exercised. The Company shall provide the Holder with written notice of the
Fundamental Cash Transaction (together with such reasonable information as the
Holder may request in connection with such contemplated Acquisition giving rise
to such notice), which is to be delivered to Holder not less than ten (10) days
prior to the closing of the proposed Fundamental Cash Transaction. To the extent
necessary to effectuate the foregoing provisions, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant for the Alternate Consideration.

d) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

e) Notice to Holders.

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly deliver to each Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any Fundamental Transaction;
(E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company; then, in each case, the
Company shall cause to be delivered by facsimile or email to the Holder at its
last address as it shall appear upon the Warrant Register of the Company, at
least ten (10) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder is entitled
to exercise this Warrant during the ten (10)-day period commencing on the date
of such notice to the effective date of the event triggering such notice. To the
extent that any notice provided in this Warrant constitutes, or contains,
material non-public information regarding the Company, the Company shall make
such information known to the public through a press release, filing with the
Securities and Exchange Commission, or other public announcement prior to or in
conjunction with such notice being provided to the Holder.

 

9



--------------------------------------------------------------------------------

Section 4. Transfer of Warrant.

a) Transferability. Subject to compliance with any applicable securities laws
and to the provisions of Section 7.5 of the Purchase Agreement, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. This Warrant, if properly assigned in accordance
herewith, may be exercised by a new holder for the purchase of Warrant Shares
without having a new Warrant issued. The Holder represents that by accepting
this Warrant it understands that this Warrant and any securities obtainable upon
exercise of this Warrant have not been registered for sale under Federal or
state securities laws and are being offered and sold to the Holder pursuant to
one or more exemptions from the registration requirements of such securities
laws. The Holder understands that it must bear the economic risk of its
investment in this Warrant and any securities obtainable upon exercise of this
Warrant for an indefinite period of time, as this Warrant and such securities
have not been registered under Federal or state securities laws and therefore
cannot be sold unless subsequently registered under such laws, unless an
exemption from such registration is available.

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants or like tenor in exchange for the Warrant or Warrants to be divided or
combined in accordance with such notice.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.

Section 5. Miscellaneous.

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to effectiveness of the exercise hereof.

 

10



--------------------------------------------------------------------------------

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

d) Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will maintain a reserve, free from preemption rights, from
its duly authorized shares of Common Stock for issuance upon exercise of this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates or book entry shares to execute and issue the
necessary certificates or book entry shares for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. If at any time prior to the
Termination Date the number of authorized but unissued shares of Common Stock
shall not be sufficient to permit exercise of this Warrant, the Company will
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock (or other
securities as provided herein) to such number of shares as shall be sufficient
for such purposes.

Except and to the extent waived or consented to by the Holder, the Company
hereby covenants to not avoid or seek to avoid the observance or performance of
any of its obligations under the terms of this Warrant. Without limiting the
generality of the foregoing, the Company will (a) not increase the par value of
any Warrant Shares above the Exercise Price then in effect and (b) take all such
actions as are necessary in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares upon the exercise of this Warrant.

e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Securities Purchase Agreement.

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered and if the Holder does not
utilize cashless exercise after expiration of the Rule 144 holding period, will
contain a legend to the effect that the Warrant Shares are not registered.

g) Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies.

 

11



--------------------------------------------------------------------------------

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Securities Purchase Agreement.

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

j) Remedies. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available or granted by law, including recovery
of damages. Each of the parties hereto will be entitled to specific performance
of its rights under this Warrant. The Company acknowledges that a breach by it
of its obligations hereunder may cause irreparable harm to the Holder and agrees
that monetary damages may not be adequate compensation for any loss incurred by
reason of a breach or threatened breach by it of the provisions of this Warrant.

k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived only with the written consent of the Company and the Holder.

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated: July __, 2019

 

SOLID BIOSCIENCES INC. By:       Name: Ilan Ganot   Title: Chief Executive
Officer



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: SOLID BIOSCIENCES INC.

(1) The undersigned hereby elects to purchase              Warrant Shares of the
Company pursuant to the terms of the attached Pre-Funded Common Stock Purchase
Warrant (only if exercised in full), and tenders herewith payment of the
Exercise Price in full, together with all applicable transfer taxes, if any.

(2) Payment shall take the form of (check applicable box):

 

  ☐

in lawful money of the United States; or (if available)

 

  ☐

the cancellation of such number of Warrant Shares as is necessary, in accordance
with the formula set forth in subsection 2(c), to exercise this Warrant with
respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in subsection 2(c).

(3) Please cause the Warrant Shares to be issued in the name of the undersigned
or in such other name as is specified below:

_______________________________________________________

The Warrant Shares shall be delivered to the following DWAC Account Number :

_______________________________________________________

_______________________________________________________

_______________________________________________________

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

Name of Investing Entity:
_________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
__________________________________________

Name of Authorized Signatory:
____________________________________________________________

Title of Authorized Signatory:
_____________________________________________________________

Date:
_________________________________________________________________________________



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

_______________________________________________________

whose address is:

_______________________________________________________

_______________________________________________________

Dated: ___________________, ______________

Holder’s Signature: ____________________________________________________

Holder’s Address: ____________________________________________________

Signature Guaranteed: ____________________________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.